CALABRESI, Circuit Judge,
concurring.
I entirely agree with the result reached by the majority, and I agree with virtually all of its reasoning (that is, all but some of the discussion in Part II.B.2(b)). I do not, however, agree with the panel’s equation of a remand to a new judge — when the original sentencing judge is no longer available — to a normal Crosby remand. It seems to me impossible for a new judge to give the kind of assurance — that the sentence imposed originally is the one that the no-longer-available judge would have imposed after Booker — that we have when the original judge has reconsidered his or her pre-Booker sentence. Courts may all be courts, but sentencing is a matter of considerable discretion, and I simply do not understand how a different human being can say for sure that the original sentence would have been essentially the same had Booker already been decided.
I concur in the judgment because, in this case, our mandate remanding to a new judge, who is required to have the defendant appear before him or her during a Crosby reconsideration, is identical, in its effects, to a remand for a .post-Booker new sentence. In other words, given the panel’s requirement that the defendant be present, there is — on the facts of this case as far as we know them — no difference between what would happen were the old sentence reconfirmed or a new sentence imposed.
That being so, I do not quite understand the majority’s determination to categorize what it has ordered as a Crosby “comparative sentencing inquiry.” Ante, at 229.1 My reaction, therefore, to the majority’s opinion is that much in Part II.B.2(b) is *232dicta and unnecessary.2 And, I believe that it will be up to a later panel — which is deciding a case in which, unlike this one, the outcome of some significant legal question turns on whether a new sentence is being imposed or an old sentence is being reconfirmed — to determine whether the thoughtful, but in my judgment incorrect, analysis of this issue by the majority of this panel will be treated as binding or not.3

. It seems to me that — regardless of whether we describe what we are doing as a Crosby remand or a remand for a new sentence (which may, however, mirror the old sentence) — what we have today mandated may, depending on the new judge's view of the case, result in an identical sentence as before, or it may not. And what we call our remand will make no difference to that judge’s view.


. The majority responds to my concurrence by underlining that it intends its remand — to a new judge for a "Crosby comparative sentence inquiry” in the presence of the defendant — to constitute a holding that such an inquiry is not a resentencing. And, having underlined its intention, the majority then reemphasizes it. I do not doubt what the majority wishes to do. But calling that which is not necessary to decide the case' a "holding” does not make it any less dicta. And insisting that it is a holding simply makes the dicta more emphatic.
Emphatic dicta will and should be afforded more weight by later panels than casual dicta. But especially given our circuit's long-standing practice a) of adhering strictly to holdings of prior panels, and b) of reviewing such holdings en banc only exceedingly rarely, see Jon O. Newman, Foreword: In Banc Practice in the Second Circuit, 1989-93, 60 Brook. L.Rev. 491 (1994), it is not and cannot be binding. Holdings — what is necessary to a decision — are binding. Dicta — no matter how strong or how characterized — are not.


. The issue — of a new sentence versus mere reconsideration' — might be outcome-determinative, for example, if one of the parties sought to introduce evidence, relevant to sentencing, which involved events that occurred after the original sentence was imposed. And, in such a case the question of whether a new sentence was required might very well depend on whether our modified plain error rule survived Johnson v. United States, 520 U.S. 461, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997), ante, at 226, and hence on whether the burden of showing "substantial injustice” rested on the government or on the defendant.